Title: From George Washington to Tobias Lear, 17 September 1790
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon Septr 17th 1790

Having received no letter from you since the one dated the 3d instant, I have nothing to reply to. The motive for writing to you at this time, is, that upon unpacking the china ornaments which accompanied the Mirrors for the Tables; it was found

(notwithstanding they were in Bran) that many of the delicate & tender parts were broken; occasioned I believe by the Bran not being put in & settled down by little at a time. To press the Bran around the images (you have to remove with the Plateaux) will not answer; still, it must be so compact as to prevent friction, in moving; and this can only be done by putting each image or figure in a seperate box, with Bran by little & little, shaking & settling it by degrees, as it is added.
By a letter which Major Jackson has received from General Steward, he had compleated his removal, & Mr Morris had began to take the things out of the House I am to have to make room for my furniture; but as Mr Morris was desired, so I am persuaded he will, inform you when it will be safe, & proper for you to remove. The sooner I think it can be done, the better; as you will be able to make such arrangements, & provide such conveniences as you will know we shall want; and which (I suppose) through the channel they are now making, may be accomplished.
We have resolved to take one of my Cooks with us—and if upon examining into the matter, it shall be found convenient, I may also take on a boy: at any rate there will be no occasion for Mrs Lewis or her daughter; for a Scullion may always be had in Philadelphia.
In one of my former letters I suggested to you the Propriety of knowing, decidedly, what Mr Hydes views are before he is removed from New York at my expence; and I now repeat it: first, because it is necessary for me to be placed upon a certainty; and secondly, because if he has any difficulties, or doubts—or has in contemplation to talk in a short time (which is but too common a case) of increased wages, it would be best to seperate at once; as well for these reasons as the one I communicated in a former letter, and because I fear his Table is a much more expensive one than it ought to be. But as this is conjecture only, I will not charge him with it—tho’ I think the short duration of the first Pipe of Pintards Wine, is a pretty evident proof that that article was expended more expeditiously than it ever was in Francis’s time. How it has been with other things, if you have been able to compare the Accounts of the one with the other, you must be the best judge.
We arrived safe at this place on Saturday last, but not without

one upset of the Chariot, and Waggon—fortunately nothing was hurt. We all unite in best wishes for you & Mrs Lear. and I am your sincere friend, and Affecte Servant

Go: Washington


Take measures either by yourself or through Colo. Biddle to engage Wood in Season. and whilst it is to be obtained on good terms.

